Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	This action is in response the amendment filed on 17 November 2020.
Claims 1-35 are presently pending.
Allowable Subject Matter
2.	Claims 4-5, 15-16 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
3.	Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. 
Applicant argues,
1) The combined references fails to teach or suggest “wherein the first container, of the plurality of containers has been located to a first tenant of the plurality of tenants and an additional second container of the plurality of containers to the first tenant”.
2) The combined references fails to teach or suggest “wherein the one or more resource demand metrics comprise at least one of number of tenant transaction requests per unit time or geographic origin of tenant transaction requests”.

	In response to applicant’s argument,


2) 	With regards to applicant’s second argument, this argument is moot since examiner indicated as discussed during the interview on November 10, 2020 that incorporation of dependent claims 4-5 into each independent claim would overcome the current rejection and place the case in a better condition for allowance.
Again, it is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.   It is the Examiner’s position that the detailed functionality that allows for Applicant’s invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique.  It is advised that, in order to further expedite the prosecution of the application in response 
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response, and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 6-14, 17-24 and 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over TAMMAM, U. S. Patent Publication No. 2013/0145006 in view of Christopher et al., (Christopher), U. S. Patent No. 9730611 and further in view of Shahab et al, (Shahab), U. S. Patent Publication No. 2017/0373940.
Regarding claim 1, TAMMAM discloses a multi-tenant container system in a SaaS environment for serving a plurality of tenants, the system comprising: one or more processors; one or more non-transitory computer-readable media, coupled to the one or more processors and storing instructions that, when executed by one or more processors (see TAMMAM, ¶ [0001] and [0004]), cause the system to: monitor resource 
Although TAMMAM discloses the invention substantially as claimed, it does not explicitly disclose automatically allocate containers to tenants based at least in part upon the one or more per-tenant resource metrics.
Christopher teaches automatically allocate containers to tenants based at least in part upon the one or more per-tenant resource metrics (see Christopher, col. 8 lines 15-31). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Christopher with that of TAMMAM in order to efficiently control the utilization of the available resources and preventing excess by a single tenant.
Although the combination of TAMMAM-Christopher disclose the invention substantially as claimed, they do not explicitly disclose wherein the first container, of the plurality of containers has been allocated to a first tenant of the plurality of tenants and an additional second container of the plurality of containers to the first tenant.
Shahab teaches a system for allocating containers to the tenants in a multi-tenant environment wherein the first container, of the plurality of containers has been allocated to a first tenant of the plurality of tenants and an additional second container of the plurality of containers to the first tenant (see Shahab, ¶ [0003], [0017] and [0021]). It would have been obvious to one of ordinary skill in the art before the effective filling 


Regarding claim 2, TAMMAM-Christopher-Shahab teaches wherein the one or more per-tenant resource metrics comprise one or more resource availability metrics or one or more resource demand metrics (see Christopher, col. 14 lines 29-38 and 44-46).

Regarding claim 3, TAMMAM-Christopher-Shahab teaches wherein the one or more resource availability metrics comprise at least one of resource failure, response time to tenant transaction requests, processor usage, or memory usage (see Christopher, col. 5 lines 50-54).

Regarding claim 6, TAMMAM-Christopher-Shahab teaches wherein monitoring of resource usage is performed across a plurality of servers in one or more data centers (see TAMMAM, ¶ [0022] and Christopher, col. 11 lines 5-12).

Regarding claim 7, TAMMAM-Christopher-Shahab teaches wherein the one or more non-transitory computer-readable media further stores instructions that, when executed by one or more processors, cause the system to: update routing rules for directing tenant transaction requests to containers (see Christopher, col. 19 line 64-col. 20 line 5 and col. 28 line 57-col. 29 line 3).

Regarding claim 8, TAMMAM-Christopher-Shahab teaches wherein the one or more non-transitory computer-readable media further stores instructions that, when executed by one or more processors, cause the system to: update load balancing rules for load balancing tenant transaction requests across containers (see Christopher, col. 10 lines 55-58 and col. 19 line 64-col. 20 line 5).

Regarding claim 9, TAMMAM-Christopher-Shahab teaches wherein the data storage is isolated for each tenant (see Christopher, col. 10 lines 50-53).

Regarding claim 10, TAMMAM-Christopher-Shahab teaches wherein the one or more non-transitory computer-readable media further stores instructions that, when executed by one or more processors, cause the system to: automatically de-allocate containers based at least in part upon the one or more per-tenant resource metrics (see Christopher, col. 3 lines 51-60).

Regarding claim 11, TAMMAM teaches a multi-tenant container system in a SaaS environment for serving a plurality of tenants, the system comprising: one or more processors; one or more non-transitory computer-readable media, coupled to the one or more processors and storing instructions that, when executed by one or more processors (see TAMMAM, ¶ [0001] and [0004]), cause the system to: monitor resource usage of a plurality of containers across a plurality of servers to determine one or more per-tenant resource, wherein each container provides an isolated execution space and 
Although TAMMAM discloses the invention substantially as claimed, however, it does not explicitly disclose predict per-tenant resource usage based at least in part upon the one or more per-tenant resource metrics; automatically allocate or de-allocate containers to tenants based at least in part upon predicted per-tenant resource usage; and update routing rules for directing tenant transaction requests to containers based at least in part upon the allocation of containers to tenants.
Christopher teaches predict per-tenant resource usage based at least in part upon the one or more per-tenant resource metrics (see Christopher, col. 10 lines 59-66); automatically allocate or de-allocate containers to tenants based at least in part upon predicted per-tenant resource usage (see Christopher, col. 3 lines 51-60); and update routing rules for directing tenant transaction requests to containers based at least in part upon the allocation of containers to tenants (see Christopher, col. 19 line 64-col. 20 line 5 and col. 28 line 57-col. 29 line 3). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Christopher with that of TAMMAM in order to efficiently control the utilization of the available resources and preventing excess by a single tenant.
Although the combination of TAMMAM-Christopher disclose the invention substantially as claimed, they do not explicitly disclose wherein the first container, of the plurality of containers has been allocated to a first tenant of the plurality of tenants and an additional second container of the plurality of containers to the first tenant.


Regarding 12, TAMMAM discloses a method for allocating containers to tenants in a multi-tenant container system in a SaaS environment for serving a plurality of tenants (see TAMMAM, ¶ [0001] and [0004]), the method comprising: monitoring resource usage of a plurality of containers to determine one or more per- tenant resource, wherein each container provides an isolated execution space dedicated to a corresponding tenant of the plurality of tenants (see TAMMAM, ¶ [0005] and [0031]), and each tenant is allocated resources associated with one or more containers (see TAMMAM, ¶ [0022] and [0032]).
 Although TAMMAM discloses the invention substantially as claimed, it does not explicitly disclose automatically allocating containers to tenants based at least in part upon the one or more per-tenant resource metrics.
Christopher teaches automatically allocate containers to tenants based at least in part upon the one or more per-tenant resource metrics (see Christopher, col. 8 lines 15-31). It would have been obvious to one of ordinary skill in the art before the effective filling 
Although the combination of TAMMAM-Christopher disclose the invention substantially as claimed, they do not explicitly disclose wherein the first container, of the plurality of containers has been allocated to a first tenant of the plurality of tenants and an additional second container of the plurality of containers to the first tenant.
Shahab teaches a system for allocating containers to the tenants in a multi-tenant environment wherein the first container, of the plurality of containers has been allocated to a first tenant of the plurality of tenants and an additional second container of the plurality of containers to the first tenant (see Shahab, ¶ [0003], [0017] and [0021]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Shahab with that of TAMMAM-Christopher in order to efficiently move containers around to different tenants based on compute needs the tenants.

Regarding claim 13, TAMMAM-Christopher-Shahab teaches wherein the one or more per-tenant resource metrics comprise one or more resource availability metrics or one or more resource demand metrics (see Christopher, col. 14 lines 29-38 and 44-46).

Regarding claim 14, TAMMAM-Christopher-Shahab teaches wherein the one or more resource availability metrics comprise at least one of resource failure, response time to 

Regarding claim 17, TAMMAM-Christopher-Shahab teaches wherein monitoring resource usage is performed across a plurality of servers in one or more data centers (see TAMMAM, ¶ [0022] and Christopher, col. 11 lines 5-12).

Regarding claim 18, TAMMAM-Christopher-Shahab teaches further comprising updating routing rules for directing tenant transaction requests to containers (see Christopher, col. 19 line 64-col. 20 line 5 and col. 28 line 57-col. 29 line 3).

Regarding claim 19, TAMMAM-Christopher-Shahab teaches further comprising updating load balancing rules for load balancing tenant transaction requests across containers (see Christopher, col. 10 lines 55-58 and col. 19 line 64-col. 20 line 5).

Regarding claim 20, TAMMAM-Christopher-Shahab teaches wherein the data storage is isolated for each tenant (see Christopher, col. 10 lines 50-53).

Regarding claim 21, TAMMAM-Christopher-Shahab teaches further comprising automatically de-allocating containers based at least in part upon the one or more per-tenant resource metrics (see Christopher, col. 3 lines 51-60).


 Although TAMMAM discloses the invention substantially as claimed, it does not explicitly disclose automatically allocating containers to tenants based at least in part upon the one or more per-tenant resource metrics.
Christopher teaches automatically allocate containers to tenants based at least in part upon the one or more per-tenant resource metrics (see Christopher, col. 8 lines 15-31). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Christopher with that of TAMMAM in order to efficiently control the utilization of the available resources and preventing excess by a single tenant.
Although the combination of TAMMAM-Christopher disclose the invention substantially as claimed, they do not explicitly disclose wherein the first container, of the plurality of containers has been allocated to a first tenant of the plurality of tenants and an additional second container of the plurality of containers to the first tenant.


Regarding claim 23, TAMMAM-Christopher-Shahab teaches wherein the one or more per-tenant resource metrics comprise one or more resource availability metrics or one or more resource demand metrics (see Christopher, col. 14 lines 29-38 and 44-46).

Regarding claim 24, TAMMAM-Christopher-Shahab teaches wherein the one or more resource availability metrics comprise at least one of resource failure, response time to tenant transaction requests, processor usage, or memory usage (see Christopher, col. 5 lines 50-54).
Regarding claim 27, TAMMAM-Christopher-Shahab teaches wherein monitoring of resource usage is performed across a plurality of servers in one or more data centers (see TAMMAM, ¶ [0022] and Christopher, col. 11 lines 5-12).

Regarding claim 28, TAMMAM-Christopher-Shahab teaches wherein the one or more non-transitory computer-readable media further stores instructions that, when executed 

Regarding claim 29, TAMMAM-Christopher-Shahab teaches wherein the one or more non-transitory computer-readable media further stores instructions that, when executed by one or more processors, cause the system to: update load balancing rules for load balancing tenant transaction requests across containers (see Christopher, col. 10 lines 55-58 and col. 19 line 64-col. 20 line 5).

Regarding claim 30, TAMMAM-Christopher-Shahab teaches wherein the data storage is isolated for each tenant (see Christopher, col. 10 lines 50-53).

Regarding claim 31, TAMMAM-Christopher-Shahab teaches wherein the one or more non-transitory computer-readable media further stores instructions that, when executed by one or more processors, cause the system to: automatically de-allocate containers based at least in part upon the one or more per-tenant resource metrics (see Christopher, col. 3 lines 51-60).

Regarding claim 32, TAMMAM-Christopher-Shahab teaches wherein each container is allocated to at most one tenant (see Shahab, ¶ [0007] and [0021]).



Regarding claim 34, TAMMAM-Christopher teaches wherein each container is allocated to at most one tenant (see Shahab, ¶ [0007] and [0021]).

Regarding claim 35, TAMMAM-Christopher teaches wherein each container is allocated to at most one tenant (see Shahab, ¶ [0007] and [0021]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444